DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                              E.W., a child,
                               Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

              Nos. 4D18-1153, 4D18-1155, and 4D18-1156

                             [March 21, 2019]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael James Orlando, Judge; L.T.
Case Nos. 17-002567DLC, 17-001169DLA, and 17-004444DCL.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley B. Moody, Attorney General, Tallahassee, and Marc B.
Hernandez, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and LEVINE, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.